Citation Nr: 0636758	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  He died in October 2002.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
October 2002, and lists the cause of death as acute 
myocardial infarction, due to cardiosclerosis, due to 
arteriosclerosis.  Severe chronic obstructive pulmonary 
disease also contributed to his death.  

2.  At the time of the veteran's death, service connection 
had been established for residuals of a sprain of the right 
knee with degenerative arthritis, residuals of a gunshot 
wound to his left thigh, Muscle Group XV, residuals of 
follicular tonsillitis, residuals of a shell fragment wound 
of the left temple, and degenerative arthritis of the left 
knee.  

3.  Cardiovascular disease, including arteriosclerosis, as 
well as severe chronic obstructive pulmonary disease were 
first demonstrated many years after service and have not been 
related to the veteran's service.  

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
was, or could have been, granted caused, hastened, or 
materially or substantially contributed to the veteran's 
death.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Referable to the appellant's service connection claim, in 
correspondence dated in November 2002 (and prior to the 
adjudication of her claim), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the AOJ notified the appellant of 
information and evidence necessary to substantiate the claim 
for service connection for the veteran's cause of death; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  An additional request for evidence was sent in May 
2003, before the RO last adjudicated her claim.  Thus, the 
appellant was not precluded from participating effectively in 
the processing of her claim and the timing of notices did not 
affect the essential fairness of the decision.  

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudicial to the 
claimant.  The required notice was sent in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits.  The 
veteran's service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

Service connection for Cause of Death

The veteran died in October 2002.  His death certificate 
indicated acute myocardial infarction, due to 
cardiosclerosis, due to arteriosclerosis as the cause of 
death.  

At the time of the veteran's death, service connection had 
been established for: residuals of a sprain of the right knee 
with degenerative arthritis, rated as 40 percent disabling 
from July 1998; residuals of a gunshot wound to his left 
thigh, Muscle Group XV, rated as 10 percent disabling from 
April 1946; residuals of follicular tonsillitis, rated as 
noncompensable, from April 1946; residuals of a shell 
fragment wound of the left temple, rated as noncompensable 
from April 1946, and degenerative arthritis of the left knee, 
rated as 30 percent disabling from July 1998.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service- 
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Cardiovascular Causes

The death certificate shows that death was caused by 
cardiovascular disease, specifically acute myocardial 
infarction, due to cardiosclerosis, due to arteriosclerosis.  
There is no competent medical evidence of cardiovascular 
disease during service.  Further, there is no medical opinion 
which would connect the fatal cardiovascular disease to the 
veteran's active service.  

Arteriosclerosis and cardiovascular disease, including 
hypertension, may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Review of the file discloses no competent medical evidence of 
arteriosclerosis or cardiovascular disease during the first 
year after the veteran completed his active service.  

There is evidence against the claim.  On the April 1946 
separation examination, the veteran's cardiovascular system 
was normal with a blood pressure of 130/80 and a pulse of 80.  
On the October 1946 VA examination, his heart was normal.  
The report of the VA examination, in November 1949, shows the 
veteran's cardiovascular system was normal.  

Thereafter, many years passed without any cardiovascular 
symptoms being documented.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The service medical records, including the April 1946 
separation examination, and 1946 and 1949 VA examinations, as 
well as the passage of many years without medically 
documented cardiovascular disease form a preponderance of 
evidence which establishes that the veteran's fatal 
cardiovascular disease was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  

Respiratory Causes

The doctor who certified the death certificate, S. H. V., 
M.D., wrote, in October 2002 that the veteran's service-
connected chronic obstructive pulmonary disease was a direct 
cause of his death.  In November 2002, Dr. S. H. V. wrote 
that the veteran was his patient and that his primary 
diagnosis was severe chronic obstructive pulmonary disease 
(COPD) and that the immediate cause of death, acute 
myocardial infarction, was a consequence of COPD.  

Service connection has not been established for COPD or any 
other respiratory disorder.  The doctor's initial comment 
that the COPD was service-connected appears to be based on 
history obtained from the veteran or the claimant, without 
any review of medical records or the claims file.  Such a 
history and opinion based on such history carries minimal 
probative weight.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Coghill v. Brown, 8 Vet. App. 342 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993).  

The actual records show no respiratory disease during 
service.  On separation examination, in April 1946, the 
veteran's lungs were normal and the chest X-ray showed no 
significant abnormality.  His lungs were clear on VA 
examination in October 1946.  On VA examination in November 
1949, the veteran's respiratory system was normal and the 
chest X-ray was negative.  

Once again, many years passed without any respiratory 
symptoms being documented.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson, at 1333.  

Further, other than the unsupported comment of Dr. S. H. V., 
there is no medical opinion which would connect a respiratory 
disease to the veteran's active service.  

Here, again, the service medical records, including the April 
1946 separation examination, and 1946 and 1949 VA 
examinations, as well as the passage of many years without 
medically documented respiratory disease form a preponderance 
of evidence which establishes that the veteran's COPD was not 
incurred or aggravated in service.  

The appellant has asserted that smoking cigarettes in service 
led to the veteran's chronic COPD, which contributed to his 
death.  For claims filed after June 9, 1998, the law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
duty service.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2005).  
In this case, the RO received the appellant's claim for 
service connection for the cause of death in October 2002.  
Thus, as a matter of law, the claim based on smoking in 
service may not be considered.  

Other Causes

The appellant has asserted that the veteran's facial wound in 
service resulted in headaches, which resulted in dementia, 
which contributed to his death.  She is competent to testify 
as to what she actually experienced, such as many years of 
headache complaints by the veteran.  However, she does not 
have the medical expertise to link his complaints to any 
incident of service or to his dementia.  Whether one medical 
condition caused another medical condition or contributed to 
cause a medical condition, is a medical question requiring 
the opinion of a trained medical professional.  As a lay 
witness, the appellant does not have the experience or 
training to connect (1) the wound in service to (2) headaches 
to (3) the dementia to (4) death.  38 C.F.R. § 3.159 (a) 
(2006); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) quoting Frye v. United States, 293 F.2d 1013, 1014 
(1923).  Moreover, the speculative nature of this chain of 
events is not sufficient to indicate an association such as 
to warrant VA obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

There is simply no medical evidence to connect the veteran's 
dementia to service.  There is no competent medical opinion 
linking the dementia to service.  There is no evidence of 
dementia in the service medical records.  The pertinent 
findings on the separation examination, as well as the 1946 
and 1949 VA examinations are normal.  It was many years after 
service before there was any competent medical evidence of 
organic brain syndrome or dementia.  Again, the Board notes 
that a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson, at 1333.  

The veteran did have several service-connected disabilities.  
At the time of his death, service connection had been 
established for residuals of a sprain of the right knee with 
degenerative arthritis, residuals of a gunshot wound to his 
left thigh, Muscle Group XV, residuals of follicular 
tonsillitis, residuals of a shell fragment wound of the left 
temple, and degenerative arthritis of the left knee.  There 
is no competent medical evidence that any of these service-
connected disabilities caused or contributed to cause death.  



Conclusion

While the Board has considered the testimony of the appellant 
and the letters from the veteran's private physician, the 
preponderance of evidence in this case is provided by the 
service medical records, including the April 1946 separation 
examination, and 1946 and 1949 VA examinations, as well as 
the passage of many years without medically documented 
relevant evidence.  This preponderance of evidence 
establishes that the veteran's fatal cardiovascular disease, 
and other conditions which may have contributed to his death 
were not related to his military service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


